Broyles, C. J.
1. A special ground of a motion for a new trial must be complete within itself. The 2d special ground of the motion for a new trial in the instant ease is as follows: “2. Because the court failed to charge the law of circumstantial evidence.” In this ground it is not even alleged that the defendant’s conviction depended wholly upon circumstantial evidence; consequently the ground can not be considered.
2. The evidence failed to show definitely how recent was the possession of the stolen property. It does, however, appear from the record that the goods were stolen in September, 1918, and that the defendant was indicted in January, 1919. The defendant’s conviction, however, did not depend entirely upon his recent possession of the stolen goods, but the evidence showed other incriminatory facts, and therefore the defendant’s conviction was not contrary to the following ruling in Calloway v. State, 111 Ga. 832 (36 S. E. 63), cited by counsel for the plaintiff in error: “While recent possession of stolen goods unexplained will justify a conviction for larceny, the mere possession of goods several months subsequent to the time they were alleged to have been stolen and the failure to satisfactorily account for such possession will not alone authorize a conviction.” (Italics ours.)
3. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.